DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/30/2021 is acknowledged. All outstanding rejections except set as forth below are withdrawn in light of amendments. Claims 1-10 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hannington (US 2004/0190144 A1) in view of Benz et al. (US 2001/0023016 A1 cited in IDS) and Evans et al. (US 2008/0285100 A1 cited in IDS), as evidenced by Prospector (ISO 306).

Regarding claims 1, 2 and 8, Hannington disclose a light filter (a layered structure) comprising a transparent layer 801 (layer i) and a molding layer 803 (layer ii) (see Figure 8b and paragraph 0062). The transparent layer 801 is embossed to form a plurality of microstructures 802 (paragraph 0062). That is, embossing is formed directly in surface of the transparent layer 801. While Hannington disclose embossing with microstructures, given that the claim only broadly recites nanostructures which can include structures of any number of nm (i.e. encompasses structures with dimensions of 1000 nm or more) and given that there is no definition in the present specification regarding nanostructure, the size of microstructures will overlap with size of nanostructures. Further, the Vicat softening point of the transparent layer 801 is higher than Vicat softening point of the molding layer 803. As seen in Figure 8b, embossing points in a direction of the molding layer that has lower Vicat softening point. The 
Hannington do not disclose Vicat Softening temperature as determined according to ISO 36 at 50 N and 50 º/h of layer (i) is >= 3 C to <= 45 C higher or lower than a softening temperature of layer (ii). Hannington do not disclose thickness of molding layer (layer ii) that has lower Vicat softening point. Hannington do not disclose embossed hologram.
Benz et al. disclose two layers such as a base layer and a plastic layer, wherein the Vicat softening point of the plastic layer is 5 to 40 C lower than the base layer, wherein base layer and plastic layer comprise thermoplastic material (see Abstract and paragraph 0024). The Vicat softening point of the plastic layer 5 to 40 C lower than the base layer in combination with smaller thickness of plastic layer from 5 to 400 microns reduces the risk of underheating or overheating as well as lowers energy consumption (see paragraph 0041). The Vicat softening is measured according to ISO 306 Part B 50 (see paragraph 0025). As evidenced by Prospector, ISO 306 Part B 50 refers to ISO 306 at 50 N and 50 º/h (see page 7, Scope).
In light of motivation for using 5 to 400 micron thick plastic layer made of thermoplastic material having Vicat softening point 5 to 40 C lower than the base layer disclosed by Benz et al. as described above, it would have been obvious to one of the ordinary skills in the art to use 5 to 400 micron thick molding layer (layer ii) made of thermoplastic material having Vicat softening point 5 to 40 C lower than transparent layer (layer i) in Hannington in order to reduce the risk of underheating or overheating as well as lower energy consumption, and thereby arrive at the claimed invention.
Hannington in view of Benz et al. do not disclose embossed hologram.
Evans et al. disclose embossed hologram are relatively inexpensive to mass produce, and provide a bright, visible three-dimensional image when viewed by eye under good lighting conditions at the correct viewing angle (see paragraph 0004).
In light of motivation for using embossed hologram disclosed by Evans et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use embossed hologram as the part-surface impression (A) in Hannington in view of Benz et al. in order to reduce cost as well as provide a bright, visible three-dimensional image when viewed by eye under good lighting conditions at the correct viewing angle, and thereby arrive at the claimed invention.

Regarding claims 3-5, Hannington disclose the transparent layer (layer i) and molding layer (ii) can be made of polyacrylates, polymethacrylates, polycarbonates, polyesters, polyvinyl chlorides, etc. (see paragraphs 0044, 0062).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hannington (US 2004/0190144 A1) in view of Benz et al. (US 2001/0023016 A1 cited in IDS) and Evans et al. (US 2008/0285100 A1 cited in IDS) as applied to claim 1 above, further in view of Crawford et al. (US 2007/0100122 A1).

Regarding claims 6 and 7, Hannington in view of Benz et al. and Evans et al. disclose the layered structure as set forth above. Further, Hannington disclose the transparent layer (layer i) and molding layer (ii) can be made of polyacrylates, polymethacrylates, polycarbonates, polyesters, polyvinyl chlorides, etc. (see paragraphs 0044, 0062). Hannington in view of Benz et al. and Evans et al. do not disclose at least one layer (i) or (ii) comprises thermoplastic material as presently claimed.
Crawford et al. disclose a polyester comprising a dicarboxylic acid component having 70 to 100 mol% terephthalic acid residues and up to 30 mol% of aromatic dicarboxylic acid residues and a glycol component having 40 to 65 mol% of 2,2,4,4-tetramethyl-1,3-cylcobutane diol residues and 35 to 60 mol% of 1,4-cyclohexanedimethanol residues (see Abstract and 
In light of motivation for using a polyester disclosed by Crawford et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a polyester of Crawford et al. as thermoplastic material for layer (i) or layer (ii) in Hannington in view of Benz et al. and Evans et al. in order to obtain high impact strength, high glass transition temperature, toughness, certain inherent viscosities, low ductile-to-brittle transition temperatures, good color and clarity, low densities, chemical resistance, hydrolytic stability and long crystallization half times, and thereby arrive at the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannington (US 2004/0190144 A1) in view of Benz et al. (US 2001/0023016 A1 cited in IDS) and Evans et al. (US 2008/0285100 A1 cited in IDS) as applied to claim 1 above, further in view of Pudleiner et al. (US 2012/0001413 A1 cited in IDS).

Regarding claims 9 and 10, Hannington in view of Benz et al. and Evans et al. disclose the layered structure as set forth above. Hannington in view of Benz et al. and Evans et al. do not disclose layer (i) and/or layer (ii) comprises a laser-sensitive additive and its amount.
Pudleiner et al. disclose a layered structure having improved properties of laser engraving (see Abstract). The layered structure comprising a layer comprising thermoplastic plastic (thermoplastic material) and laser-sensitive additive such as carbon black in an amount of 40 to 180 ppm provides improved sharpness and resolution without a poorer color effect being formed (see paragraphs 0010, 0013, 0018).
In light of motivation for using laser sensitive additive in an amount of 40 to 180 ppm disclosed by Pudleiner et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use laser sensitive additive in an amount of 40 to 180 pm in upper layer (layer i) or lower layer (layer i) and inner layer (layer ii) in Hannington in view of Benz et al. and Evans et al. in order to provide improved sharpness and resolution without a poorer color effect being formed, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 10/30/2021 have been fully considered.

Applicants argue that Evans teaches away from using embossed holograms.
However, Evans disclose embossed hologram are relatively inexpensive to mass produce, and provide a bright, visible three-dimensional image when viewed by eye under good lighting conditions at the correct viewing angle (see paragraph 0004). While it may have  some limitations for certain applications, the fact remains Evans does provide motivation for using embossed holograms. Further, Hannington already disclose that the transparent layer 801 is embossed to form a plurality of microstructures 802 (paragraph 0062). Therefore, given that Hannington disclose embossed layer and given that Evans provide motivation for using embossed hologram, it would have been obvious to one of ordinary skill in the art to use embossed hologram in Hannington.

Applicants argue that introducing an embossed hologram as disclosed by Evans into the light filter of Hannington would render the invention of Hannington unsatisfactory for its intended purpose.
However, Evans disclose that an embossed hologram is in fact a thin transmission hologram with reflective metallization (see paragraph 0004). Therefore, there will be at least some degree of transmission of light in Evans. Further, Hannington disclose that the textured finish scatter reflected light with minimum effect on total light transmission (see paragraph 
Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “introducing an embossed hologram as disclosed by Evans into the light filter of Hannington would render the invention of Hannington unsatisfactory for its intended purpose” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Applicants argue that Crawford does not remedy the deficiencies of Hannington, Benz and Evans.
However, note that while Crawford do not disclose all the features of the present claimed invention, Crawford is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a specific polyester, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that Pudleiner does not remedy the deficiencies of Hannington, Benz and Evans.
However, note that while Pudleiner do not disclose all the features of the present claimed invention, Pudleiner is used as teaching reference, and therefore, it is not necessary for In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely laser sensitive additive and its amount, and in combination with the primary reference, discloses the presently claimed invention. 

In light of amendments, 112 second paragraph rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787